Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on December 23, 2019.  The Examiner acknowledges the following:
3.	Claims 1 – 18 were filed
4.	The drawings filed on 12/23/2019 are accepted by the Examiner.
5.	 Current claims 1 – 18 are pending and they are being considered for examination.


Priority
6.	 Priority data is based on a Chinese application CN 201910578350.9 claiming foreign priority date of 06/28/2019. Certified copy was filed to the office on 01/28/2020.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Chih Hui Hsu et al., US 2012/0092549 A1, hereinafter Hsu” in view of all his embodiments”. 

Regarding Claim 1:
	Hsu teaches a photographic device including a body, at least an optical assembly and multiple auxiliary light sources surrounding the optical assembly are disposed in the body. As for claim 1, Hsu teaches,
A lens module (Fig 2 shows a lens module assembled. See [0022]), comprising: a lens assembly (Fig 1 shows the structure of lens body assembly 10. See [0022]) comprising a lens barrel and a set of lenses (Fig 2, lens barrel 10 includes the optical lens/(lenses) 23. See [0023]) received in the lens barrel (Fig 2, lens/(lenses) 23 are ;  5and an illumination assembly fixed to the lens assembly (Fig 1, IR LED illumination assembly 30 is fixed to the lens assembly 10. See [0024]), the illumination assembly comprising an illumination holder (Fig 2, support/holder 15 (See [0024]). Fig 4, shows a similar arrangement (See [0027])) surrounding and fixed to the lens barrel and an illumination window (Fig 2, window/mirror 13. See [0025; 0026]) arranged on the illumination holder, wherein the illumination window has an annular (Fig 3, window 13 has an annular shape. See [0026]) shape and surrounds the lens assembly.
	Therefore, it would have been obvious to the one with ordinary skill to combine the various embodiments of Hsu, at the time of the invention as to obtain predictable results, by disposing the IR LED illumination surrounding the lens 23 and having a window/mirror 13 which prevents the IR light to enter the lens 23, so as to provide the best image quality for photographing by the IR LED light sources as for illumination of an object/subject being photographing (See Hsu [0027]).

Regarding Claim 8:
	The rejection of claim 1 is incorporated herein. Hsu teaches the limitations of claim 1. As for claim 8, the lens assembly or lens barrel 10 shown in Fig 2 and the  illumination holder or support 15 are understood as adhered/attached to each other forming one piece.

Regarding Claim 10:

“wherein the lens assembly further 15comprises a circuit board arranged under the lens barrel (Fig 2, Main circuit board 21 is positioned under the image sensor or light sensitive sensor 22. See [0023]); a light sensitive chip is provided on the circuit board (Fig 2, light sensitive sensor or image sensor 22 (CM<OS/CCD) is placed on the top of the circuit board 21. See[0023]); and a cover plate is arranged on the circuit board (Fig 2, optical assembly 20. See [0023]), the cover plate is provided with a light through hole, and the cover plate is fixed to the circuit board and covers the light sensitive chip (Fig 2, optical assembly 20 is understood as having a trough hole as to allow light reflected from a subject to achieve the image sensor 22 as for the device to be able to photograph (See [0023]). The lens assembly includes a top cover window/mirror 13 which provides light reflected from a subject to enter through the lens barrel and to get onto the image sensor 22 for the photographing process to take place (See [0025; 0026])”.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Chih Hui Hsu et al., US 2012/0092549 A1, hereinafter Hsu” in view of “Akihiro Moriya et al., US 2016/0241788 A1, hereinafter Moriya”.

Regarding Claim 9:
	The rejection of claim 1 is incorporated herein. Even though, Hsu teaches claim 1 limitations, it fails to clearly teach or to suggest the limitations of claim 9, which in the same field of endeavor is taught by Moriya. Moriya teaches a lens drive apparatus, a 
Therefore, it would have been obvious to the one with ordinary skill to combine the various embodiments of Hsu with the camera shake device of Moriya, at the time of the invention as to obtain predictable results, by disposing the lens assembly of Hsu with the camera shake device of Moriya, which includes a VCM motor as to provide focusing capacity to Hsu lens assembly that would benefit the user with a small low-profile camera with a camera shake correction (See Moriya [0061]). 


Allowable Subject Matter
10.	Claims 2 – 7 and 11 – 18 are object as being dependent directly or indirectly to a base rejected claim. However, they would be allowed if amended into independent form including all the limitations form the claims, which they depend from.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to the current application,
1. Y. Cheng, US 2005/0146641 A1 – it teaches a monitoring camera with a far infrared capability has a cylindrical body (10), a lens hood (20), a luminous body/ LED (30) with multiple far infrared light emitting diodes (LEDs) and a lens cover (40). The lens hood (20) is a hollow cylinder and is divided into an inner segment and an enlarged outer segment (23) communicating with the inner segment. The enlarged outer portion (23) provides an enlarged compartment to hold a larger luminous body (30), which can hold more far infrared LEDs so the monitoring camera can see object at greater visual distances. Additionally, the field of vision the monitoring camera is also greater. 
2. S. Zhang et al., US 2010/0039253 A1 – it teaches a method and a device/mobile for integrated network intelligent security monitoring and alarming are provided. The device includes a front cover (6) and a rear cover (10). A light-emitting diode (LED) infrared lighting circuit board (3) is installed surrounding the camera lens on the front cover (6). An embedded microprocessor main control module board (16) and a wired and wireless broadband network module board (19), an image sensor module board (31), a wireless remote controller/alarm sensor signal receiving module board (22), a general packet radio service (GPRS) mobile phone short message and multimedia message transceiver module board (27), a siren control circuit board (21), and a piezoelectric speaker (20) electrically connected to the embedded microprocessor main control module board (16) are installed in an installing cavity between the front cover (6) and the rear cover (10). 
3. M. Dayan et al., US 2008/0309765 A1 – it teaches method and system consisting of providing a wireless camera that can conveniently be located both in a vehicle and in the home. The wireless camera transmits the image signal to a monitor that can be mounted within a vehicle or placed within the home. The monitor may be charged via a 12 V adapter, or by using a home base unit. The camera may have infrared sensors in order to see in dark conditions with a circular IR LEDs surrounding the camera lens.
4. S. Griffin, US 2020/0364575 A1 – it teaches a surgical scope employing a multi-spectrum ring illuminated surgical camera with a ring lens and a plurality of sources of light set behind the camera and positioned radially about the longitudinal axis of the lens and/or scope. 
5. C. Yang, US 2012/0039593 A1 – it teaches a photographic apparatus having ring light module, comprising: a camera having a lens, the lens having an optical axis; a support base connected to the camera and surrounding the lens, the support base comprising an outer peripheral wall, an inner peripheral wall, and a bottom wall connected the outer peripheral wall and the inner peripheral wall, the bottom wall and the outer peripheral wall and the inner peripheral wall cooperatively defining an accommodating groove, the angle between the bottom wall and the inner peripheral wall being an acute angle; and a plurality of light units arranged in the accommodating groove and fixed on the bottom wall and emitting light beams in an oblique direction with respect to the optical axis.
6. J. Ramones et al., US 10,591,648 B2 – it teaches a camera and/or a method of manufacturing said camera configured for receiving a widescreen format image from an 
7. D. Liu, US 2013/0169814 A1 – it teaches
a lamp socket type camera having a bulb socket capable of being threadedly and electrically connected to an existing lamp socket for receiving electric power from the lamp socket, and an image capturing element capable of capturing image data from outside of the camera and transmitting the image data out via a wireless transmission module wirelessly, wherein the illumination is provided by a circular/annular portion including LEDs placed surrounding the camera lens.
8. H. Cho et al., US 10,816,760 B2 – it teaches a camera module comprising: a lens assembly including a plurality of lenses and a lens barrel disposed around the lenses for supporting the lenses, wherein the lens assembly includes an incident surface, an emergent surface and a lateral surface; wherein the lens barrel includes a bearing part parallel to the lenses, and the bearing part is disposed on the emergent surface of the lens assembly and is not disposed on the incident surface of the lens assembly; and an illuminating module including at least one light source and an annular circuit board, and disposed on the incident surface of the lens assembly, wherein a part of the illuminating module is disposed on a part of a surface of one of the lenses closest to the incident surface, and the part of the surface is adjacent to a circumference of the lens closest to the incident surface. The illumination part includes a circular shaped ring with LEDs distributed around the circular/ring.

Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697